Case 2:19-cv-01040-GW-PLA Document 14 Filed 03/25/19 Page 1 of 2 Page ID #:42



  1   SULAIMAN LAW GROUP, LTD.
      Joseph S. Davidson (Admitted Pro Hac Vice)
  2   2500 South Highland Avenue
  3   Suite 200
      Lombard, Illinois 60148
  4   Telephone: 630-575-8181
      Facsimile: 630-581-8188
  5   E-Mail: jdavidson@sulaimanlaw.com
      Attorney for the Plaintiff
  6

  7                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
  8
                                                         Case No. 2:19-cv-01040-GW-PLA
  9

 10                                                      NOTICE OF VOLUNTARY DISMISSAL
       SHEILA GREEN,
 11                      Plaintiff,
 12           v.
 13
       FIRSTSOURCE ADVANTAGE, LLC,
 14
                         Defendant.
 15
             NOTICE IS HEREBY GIVEN that pursuant to Federal Rule of Civil Procedure 41(a),
 16
      Plaintiff, SHEILA GREEN voluntarily dismisses with prejudice the above-entitled action against
 17

 18   Defendant FIRSTSOURCE ADVANTAGE, LLC. This notice of dismissal is being filed with the

 19   Court before service by Defendant of either an answer or a motion for summary judgment.
 20   DATED: March 25, 2019                                     Respectfully submitted,
 21
                                                                SHEILA GREEN
 22
                                                                By: /s/ Joseph S. Davidson
 23
                                                                Joseph S. Davidson
 24                                                             SULAIMAN LAW GROUP, LTD.
                                                                2500 South Highland Avenue
 25
                                                                Suite 200
 26                                                             Lombard, Illinois 60148
                                                                +1 630-575-8181
 27                                                             jdavidson@sulaimanlaw.com

 28
                                                     1
Case 2:19-cv-01040-GW-PLA Document 14 Filed 03/25/19 Page 2 of 2 Page ID #:43



  1                                                 Nicholas M. Wajda
                                                    WAJDA LAW GROUP, APC
  2                                                 11400 West Olympic Boulevard
  3                                                 Suite 200M
                                                    Los Angeles, California 90064
  4                                                 +1 310-997-0471
                                                    nick@wajdalawgroup.com
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
                                            2
